Title: To George Washington from Alexander White, 8 September 1798
From: White, Alexander
To: Washington, George



Dear Sir
Washington [D.C.] 8th September 1798

I was prevented from paying attention to your request as soon as you might expect, by circumstances unnecessary to recite, but on thursday afternoon I went with the Surveyor and examined all the public property near the Capitol Square I have caused a plan of that square with the adjacent grounds to be made, with four lots which I thought best adapted to your purpose designated thereon, and their respective contents and distances from the Capitol noted—The Lots on Square 634 stand on high ground fronting on North Capitol Street, and continue nearly level perhaps two thirds of

their depth, and then fall off towards the low grounds of the Tiber with a pretty rapid descent. they command a fine prospect, and are by far the most elegant situations among those designated. No. 16 is the best of the two We sold the adjacent lot No. 17 at 15 Cents the square foot—No. 2 in square 731 is on Pennsylvania Avenue, a sufficient proportion of it for the site of a house is level, it then falls off in an easy descent towards Lot No. 1 which is likewise public property and ends in a hollow—Lot No. 23 in square 728 is on good ground a little more remote from the Capitol than the others, but is more in view of Travellers being near the Post Road and Post-office a building there might attract public notice more than on either of the other lots, and it seems sufficiently near the Capitol for any kind of business—When the Board meet I will ask their opinion as to the prices of the several lots and annex them to the foot of this letter. I am with Sentiments of the highest respect, and most sincere regard Dear Sir Your most Obt Servt

Alex. White

